Citation Nr: 1023778	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from August 24, 2006, to February 20, 2007?

2.  What evaluation is warranted for PTSD since February 21, 
2007?


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to 
December 1975. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The issue of entitlement to an increased rating for PTSD 
since February 21, 2007, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From August 24, 2006, to February 20, 2007, the Veteran's 
PTSD was not manifested by deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.


CONCLUSION OF LAW

From August 24, 2006, to February 20, 2007, PTSD did not meet 
the criteria for an evaluation greater than 50 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Governing law and regulations

In June 2007, the RO granted service connection for PTSD 
effective August 24, 2006, and assigned a 50 percent 
disability rating effective that same date.

Rating criteria
 
Under the current criteria, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.
 
A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.
 

Global Assessment of Functioning
 
Global assessment of functioning scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM -IV), p. 32).
 
Global assessment of functioning  scores ranging 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
 Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference VA's adoption of DSM-IV, for rating purposes).
 
Analysis

A review of the February 20, 2007, VA examination report as 
well as VA and Vet Center treatment records and Social 
Security Administration records reflects that from August 24, 
2006, to February 20, 2007, the Veteran's PTSD was not 
manifested by deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

The mental status examinations did not reveal suicidal 
ideation, a neglect of personal hygiene, illogical speech, or 
obsessional rituals.  Although the appellant's mood was 
depressed at the February 2007 VA examination, there was no 
evidence that his depression was near-continuous in severity.  
Even though the February 2007 VA examiner described the 
claimant's impulse control as fair in nature, there is no 
evidence of unprovoked periods of violence during the period 
prior to February 21, 2007.  The Veteran's arrest warrant was 
for an assault that did not happen until October 2007.  While 
the VA examiner described the appellant as being somewhat 
isolative, there is no evidence that the claimant had an 
inability to establish and maintain effective relationships 
due to posttraumatic stress disorder.  Indeed, the VA 
examiner described the Veteran's overall symptomatology as 
moderate in severity and assigned a Global Assessment of 
Functioning score of 50.  As for difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), the VA examiner opined that the appellant's 
psychiatric symptomatology did not prevent him from getting 
employment.  Moreover, the March 2006 Social Security 
Administration decision which granted disability benefits was 
based primarily on residuals of a cerebrovascular accident, 
and hypertension with left ventricular hypertrophy.
  
The symptoms presented by the claimant's posttraumatic stress 
disorder prior to February 21, 2007, were fully contemplated 
by the rating schedule.  There is no evidence his disability 
picture is exceptional when compared to other veterans with 
the same or similar disability.  There is no evidence that 
this disorder at any time during the appellate term 
necessitated frequent hospitalization, or that this 
disability alone has caused a marked interference with 
employment.  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
from August 24, 2006, to February 20, 2007, is denied.




REMAND

The Veteran was last examined in February 2007.  Given the 
passage of time, another VA examination is warranted for the 
adjudication of the claim of entitlement to an increased 
rating for PTSD since February 21, 2007.

Additionally, in October 2007, the Jersey City Police 
Department (South District) of Jersey City, New Jersey, 
issued a warrant for the appellant's arrest based on a 
complaint that he had assaulted another person.  Later that 
month, on a motion filed by the appellant's girlfriend, the 
Superior Court of New Jersey Chancery Division - Family Part 
in Hudson County, New Jersey vacated a temporary restraining 
order regarding the claimant.  In light of a November 2007 VA 
outpatient record in which the Veteran describes an October 
2007 event as an argument during which the appellant 
"pushed" his girlfriend the RO should attempt to obtain any 
additional documents regarding the October 2007 arrest and 
the Family Superior Court's issuance of a temporary 
restraining order.

The RO obtained the latest VA treatment records in March 
2010.  The RO should obtain any additional VA medical records 
regarding treatment of PTSD from the VA medical center in 
Syracuse, New York.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must attempt to obtain any 
available records from the Jersey City, 
New Jersey Police Department (South 
District) regarding an arrest warrant 
issued against the Veteran for an alleged 
assault on or about October 13, 2007, and 
from the Superior Court of New Jersey 
Chancery Division - Family Part in Hudson 
County, New Jersey concerning a temporary 
restraining order filed against the 
appellant that was vacated in October 
2007.  
 
2.  The RO should obtain any treatment 
records regarding care for posttraumatic 
stress disorder from the Syracuse VA 
Medical Center since March 2010.  Any 
records obtained should be associated with 
the Veteran's claims folder.  If the RO 
cannot locate any identified record, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.
 
3.  Thereafter, the Veteran must be 
afforded a VA psychiatric examination by a 
physician to determine the nature and 
extent of his PTSD.  The claims folder is 
to be made available to the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating mental 
disorders, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature of any disability due to PTSD.  
The examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that an assault in October 
2007 was a manifestation of the Veteran's 
posttraumatic stress disorder.  A complete 
rationale for any opinion offered must be 
provided.

In preparing his or her opinion, the 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non relationship.

If the physician is unable to provide an 
opinion that must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the physician must 
specifically explain why the cause of the 
alleged assault is unknowable. 

The VA physician must append a copy of his 
or her curriculum vitae to the medical 
opinion report. 

4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the development requested, the 
RO should review the examination report 
and medical opinion to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
or medical opinion is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
6.  Thereafter, the RO should readjudicate 
the claim of entitlement to an increased 
rating for PTSD since February 21, 2007. 
 If the benefit is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


